Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Response to Amendment
In response to the Final Office Action mailed 11/01/2021. Applicant has filed a terminal disclaimer on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/417,889. The terminal disclaimer has been reviewed and accepted. The terminal disclaimer overcomes the rejections of the claims under non-
statutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-9, 12-14, 17-19, 34, and 45.are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams et al (US20200190205A1), hereinafter Adams.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Adams discloses methods of treating cancers and enhancing the efficacy of the efficacy of T cell redirecting therapeutics, comprising administering a bispecific anti-BCMA/CD3 antibody (see entire document, in particular, Abstract, Claims,  and Summary of Invention), wherein the CD3 binding domain has an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 33, 34, 35, 36, 37, and 38, which correspond to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims (Para. 00 The anti-CD3 antibody is also defined by a VH and VL pair of SEQ ID NOs: 39 and 40 (corresponding to SEQ ID NOs: 652 and 661 of the instant claims) (Para. 0014), or by the heavy and light chain pair of SEQ ID NOs: 41 and 42 (corresponding to SEQ ID NOs: 640 and 676 of the instant claims) (Para. 0129-0130). As evidenced by the instant 
Thus, Adams meets the limitations of instant claims 1-9, 12-14, 17-19, 34, and 45.

Claims 1-9, 12-14, 17-19, 34, and 45.are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams et al (US20190352421A1), hereinafter Adams.

Adams discloses methods of treating cancers and enhancing the efficacy of the efficacy of T cell redirecting therapeutics, comprising administering a bispecific anti-BCMA/CD3 antibody (see entire document, in particular, Abstract, Claims, and Summary of Invention), wherein the CD3 binding domain has an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 33, 34, 35, 36, 37, and 38, which correspond to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims (Para. 0128). The anti-CD3 antibody is also defined by a VH and VL pair of SEQ ID NOs: 39 and 40 (corresponding to SEQ ID NOs: 652 and 661 of the instant claims) (Para. 0128) or by the heavy and light chain pair of SEQ ID NOs: 41 and 42 (corresponding to SEQ ID NOs: 640 and 676 of the instant claims) (Para. 0132). As evidenced by the instant specification, the anti-CD3 antibody comprising the heavy chain of SEQ ID NO: 640 (CD3H219) and the light chain of SEQ ID NO: 676 (CD3L124) binds to human CD3 epsilon with a binding affinity of 20.6 nM (see Sequence Information for CD3B376 on Pages 105-107 and Table 11 on 
Thus, Adams meets the limitations of instant claims 1-9, 12-14, 17-19, 34, and 45.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 12-14, 17-19, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-212 of co-pending Application No. 16/412,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating cancer comprising administering the instant claimed anti-CD3 antibody and additional elements, in which the anti-CD3 antibody has an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of SEQ ID NOs: 74, 75, 76, 77, 78, and 79, which correspond to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims. The anti-CD3 antibody is also defined by a VH and VL pair of SEQ ID NOs: 80 and 81(corresponding to SEQ ID NOs: 652 and 661 of the instant claims) or by the heavy and light chain pair of SEQ ID NOs: 82 and 83 (corresponding to SEQ ID NOs: 640 and 676 of the instant claims) (co-pending claims 1, 4, 5, 6, 12, 18, and 19).  As evidenced by the instant specification, the anti-CD3 antibody comprising the heavy chain of SEQ ID NO: 640 (CD3H219) and the light chain of SEQ ID NO: 676 (CD3L124) binds to human CD3 epsilon with a binding affinity of 20.6 nM as measured by ProteOn surface plasmon resonance (see Sequence Information for CD3B376 on Pages 105-107, Pages 109-110, and Table 11 on Page 110 of the instant specification). Indeed, the courts have ruled that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the co-pending application teaches the identical chemical structure, the properties applicant discloses and/or claims are 

Claims 1-5, 7, 12, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 100, 102, 106-108, 111, 113-114, 117-118, 120 – 122, 167-169, 175, 185-191, 195, and 251-262 of co-pending Application No. 16/937,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 6, 17, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 100, 102, 106-108, 111, 113-114, 117-118, 120 – 122, 167-169, 175, 185-191, 195, and 251-262 of copending Application No. 16/937,285 as applied to claims 1-5, 7, 12, 34, and 45 above, in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 (1994): 1537-43, of record), hereinafter Alegre, and Labrijn et al. .  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that the co-pending application does not recite that the anti-CD3 epsilon antibodies of the polypeptide complexes comprise heavy chain substitutions S228P, F234A, and L235A. 
However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions in the CH2 domain of human IgG4. The mutations reduces affinity for murine and human FcγRs and suppresses cytolytic T cell activity in vitro. In addition, these mutations prevent T cell activation yet prolonged human allograft survival, and so retained immunosuppressive properties of native OKT3 in vivo. Thus, the humanized Fc variants of the anti-CD3 antibody can be effectively used clinically due to its reduced immunogenicity and potential to induce adverse reactions (see entire document, in particular, Abstract, Para. 3 of Introduction, “Generation and function of humanized anti-CD3 mAbs” under Materials and Methods, and Discussion). 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, F234A, and L235A substitutions into the human IgG4 heavy chain of the anti-CD3 antibodies disclosed by co-pending application. One of ordinary skill in the art would have been motivated to do so in 

Claims 1-5, 7, 12, 17, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 4, 6, 7, 11, 14, 16, 17, 19, 22, 24, 26-43, 36, 38 – 42, 46, 51, 57-65, 67, and 68 of co-pending Application No. 17/125,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites an bispecific antibody comprising a first antigen-binding domain that binds to CD8 and a second antigen binding domain that binds to CD3, wherein the CD3 binding domain comprises an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, LCDR3 of SEQ ID NO: 2291, 2292, 2293, 2294, 2295, and 2296, corresponding to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims (co-pending claims 1, 27, 29, and 30). The anti-CD3 antibody is also defined by a VH chain of SEQ ID NO: 2297, corresponding to SEQ ID NO: 657 of the instant claims, and a VL chain of SEQ ID NO: 2298, corresponding to SEQ ID NO: 678 of the instant claims (co-pending claim 31). The co-pending application further recites a pharmaceutical composition comprising the anti-CD3 antibody and a pharmaceutically acceptable excipient (co-pending claim 41). As evidenced by the instant specification, the anti-CD3 antibody 
Thus, the co-pending application claims meet the limitations of the instant claims.

Claim 6, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 4, 6, 7, 11, 14, 16, 17, 19, 22, 24, 26-43, 36, 38 – 42, 46, 51, 57-65, 67, and 68 of co-pending Application No. 17/125,162, as applied to claims 1-5, 7, 12, 17, 34, and 45 above, in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 .  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that the co-pending application does not recite that the anti-CD3 epsilon antibodies of the polypeptide complexes comprise heavy chain substitutions S228P, F234A, and L235A. 
However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions in the CH2 domain of human IgG4. The mutations reduces affinity for murine and human FcγRs and suppresses cytolytic T cell activity in vitro. In addition, these mutations prevent T cell activation yet prolonged human allograft survival, and so retained immunosuppressive properties of native OKT3 in vivo. Thus, the humanized Fc variants of the anti-CD3 antibody can be effectively used clinically due to its reduced immunogenicity and potential to induce adverse reactions (see entire document, in particular, Abstract, Para. 3 of Introduction, “Generation and function of humanized anti-CD3 mAbs” under Materials and Methods, and Discussion). 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, F234A, and L235A substitutions into the human IgG4 heavy chain of the anti-CD3 antibodies disclosed by co-pending application. One of ordinary skill in the art would have been motivated to do so in 

Claims 1-5, 7, 8, 12, 13, 17, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of co-pending Application No. 17/388,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a bispecific antibody that binds to HLA-G and CD3 epsilon, wherein the CD3 epsilon antigen binding domain comprises an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, LCDR3 of SEQ ID NO: 364, 365, 366, 371, 372, and 373, corresponding to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims; or VH and VL chains of SEQ ID NO: 346 and 347, corresponding to SEQ ID NOs: 652 and 661 of the instant claims (co-pending claims 1, 11, and 12). The bispecific antibody comprises an Fc region having at least one mutation that results in reduced binding of the protein to a Fc gamma receptor (co-pending claims 1, 9, 10, and 13). As evidenced by the instant specification, the anti-CD3 antibody comprising the heavy chain of SEQ ID NO: 640 (CD3H219) and the light chain of SEQ ID NO: 676 (CD3L124), which fully comprise the VH and VL chain of SEQ ID NOs: 652 and 661, binds 
Thus, the co-pending claims meet the limitations of the instant claims.

Claim 6, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of co-pending Application No. 17/388,056, as , in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 (1994): 1537-43, of record), hereinafter Alegre, and Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553, of record), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that the co-pending application does not recite that the anti-CD3 epsilon antibodies of the polypeptide complexes comprise heavy chain substitutions S228P, F234A, and L235A. 
However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions in the CH2 domain of human IgG4. The mutations reduces affinity for murine and human FcγRs and suppresses cytolytic T cell activity in vitro. In addition, these mutations prevent T cell activation yet prolonged human allograft survival, and so retained immunosuppressive properties of native OKT3 in vivo. Thus, the humanized Fc variants of the anti-CD3 antibody can be effectively used clinically due to its reduced immunogenicity and potential to induce adverse reactions (see entire document, in particular, Abstract, Para. 3 of Introduction, “Generation and function of humanized anti-CD3 mAbs” under Materials and Methods, and Discussion). 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).


Claims 1-5, 7, 8, 12, 13, 34, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 72 of co-pending Application No. 17/672,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a trispecific antibody wherein the first antigen-binding domain binds to CD3 and comprises an HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, LCDR3 of SEQ ID NO: 4, 5, 6, 1, 2, and 3, corresponding to SEQ ID NO: 662, 663, 664, 671, 673, and 690 of the instant claims; or VH and VL chains of SEQ ID NO: 8 and 7, corresponding to SEQ ID NOs: 652 and 661 of the instant claims (co-pending claims 1, 2, 3, and 4). The co-pending application also recites a pharmaceutical composition comprising the trispecific antibody and a pharmaceutically acceptable carrier (co-pending claim 30). As evidenced by the instant specification, the anti-CD3 antibody comprising the heavy chain of SEQ ID NO: 640 (CD3H219) 

Claim 6, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of co-pending Application No. 17/672,123, as applied to claims 1-5, 7, 8, 12, 13, 34, and 45 above, in view of Alegre et al, (Alegre, M L et al. Transplantation vol. 57,11 (1994): 1537-43, of record), hereinafter Alegre, and Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553, of record), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection.

However, Alegre teaches the generation of humanized Fc variants of the mouse anti-CD3 antibody OKT3 having the amino acid substitutions F234A and L235A amino acid substitutions in the CH2 domain of human IgG4. The mutations reduces affinity for murine and human FcγRs and suppresses cytolytic T cell activity in vitro. In addition, these mutations prevent T cell activation yet prolonged human allograft survival, and so retained immunosuppressive properties of native OKT3 in vivo. Thus, the humanized Fc variants of the anti-CD3 antibody can be effectively used clinically due to its reduced immunogenicity and potential to induce adverse reactions (see entire document, in particular, Abstract, Para. 3 of Introduction, “Generation and function of humanized anti-CD3 mAbs” under Materials and Methods, and Discussion). 
Labrijn further teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, F234A, and L235A substitutions into the human IgG4 heavy chain of the anti-CD3 antibodies disclosed by co-pending application. One of ordinary skill in the art would have been motivated to do so in order to reduce 1) immunogenicity 2) FcγR-mediated cytotoxic effector functions and T cell activation and 3) Fab-arm exchange thereby preventing adverse side effects to the anti-CD3 antibodies. Therefore, one would expect that the heavy chain substitutions S228P, F234A, and 

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
With respect to the nonstatutory double patenting rejection over the 16/412,701 application, Applicant argues that the Office relies upon the '701 application's disclosure relating to the CDR sequences of SEQ ID NOs: 74-79; however, prosecution of the '701 application, Applicant responded to the Office's species election by electing a different set of CDR sequences, i.e., SEQ ID NOs: 33-38. Thus, Applicant asserts that Office has not provided any reason why the  pending claims would not been obvious in view of these CDR sequences. 
In response to Applicant’s arguments, the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). While a different set of CDR sequences were elected for examination during prosecution of the ‘701 application, Applicant is reminded that the claims reciting the CDR sequences of SEQ ID NO: 74-79 of the ‘701 application are still pending and thus subject to a provisional rejection on the grounds of double patenting until the co-pending application has been abandoned or the claims pending therein no longer conflict with the instant claims. As such, the double patenting rejection over the ‘701 application is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LIA E TAYLOR/
 Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644